Name: Commission Regulation (EEC) No 624/84 of 8 March 1984 on the supply of common wheat flour to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 3 . 84 Official Journal of the European Communities No L 68/ 13 COMMISSION REGULATION (EEC) No 624/84 of 8 March 1984 on the supply of common wheat flour to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 (J), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 29 July 1983, the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (') ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 164, 14 . 6 . 1982, p. 1 . 3) OJ No L 281 , 1 . 11 . 1975, p . 89 . O OJ No L 352, 14 . 12 . 1982, p . 1 . 0 OJ No L 196, 20 . 7 . 1983 , p . 1 . ( «) OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 263, 19 . 9 . 1973 , p. 1 . (8) OJ No L 192, 26 . 7 . 1980, p . 11 . ») OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 68/ 14 Official Journal of the European Communities 10 . 3 . 84 ANNEX la 1 . Programme : 1983 2 . Recipient : NGO 3 . Places or countries of destination : Guatemala, Nicaragua, Zaire, Mozambique, Tanzania, Algeria 4 . Products to be mobilized : common wheat flour 5 . Total quantity : 1 581 tonnes (2 166 tonnes of common wheat) 6 . Number of lots : one (in two parts) :  part A : 1 482 tonnes  part B : 99 tonnes 7. Intervention agency responsible for conducting the procedure : VIB  Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5 % minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in bags (') :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags in letters at least 3 cm high : A. 1 00 tonnes : 'HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN GUATEMALA / CATHWEL / 90150 / ST. THOMAS DE CASTILLA' A. 141 tonnes : 'HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN NICARAGUA / DWH / 92810 / CORINTO' A. 219 tonnes : 'FARINE DE FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE EN ZAÃ RE / 90217 / CARITAS / KINSHASA VIA MATADI' A. 185 tonnes : 'FARINHA DE TRIGO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / DISTRI ­ BUICÃ O GRATUITA EN MOZAMBIQUE / 90455 / CARITAS / MAPUTO' A. 1 80 tonnes : 'FARINHA DE TRIGO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / DISTRI ­ BUICÃ O GRATUITA EN MOZAMBIQUE / 90456 / CARITAS / BEIRA' A. 365 tonnes : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION IN TANZANIA / 90327 / CARITAS / DAR ES SALAAM' A. 292 tonnes : 'FARINE DE FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE EN ALGÃ RIE / 90717 / WCC / ALGER' B. 99 tonnes : 'HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN GUATEMALA / CATHWEL / 90155 / ST. THOMAS DE CASTILLA' (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 10 . 3 . 84 Official Journal of the European Communities No L 68 / 15 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 20 March 1984 16 . Shipment period :  part A : 1 5 April to 1 5 May 1 984  part B : 1 to 30 June 1984 17 . Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate  pro forma invoices Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV. Postbus 1438, Blaak 16, NL-3000 BK Rotterdam No L 68/ 16 Official Journal of the European Communities 10 . 3 . 84 BILAG lb ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  lb  ANNEX lb ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der ^Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 166 W.J. Pars BV, Molenvliet 1 , NL-Klundert NL-Klundert 10 . 3 . 84 Official Journal of the European Communities No L 68/ 17 ANNEX Ila 1 . Programme : 1983 2. Recipient : NGO (Caritas germanica) 3 . Places or countries of destination : Chile 4. Products to be mobilized : common wheat flour 5 . Total quantity : 7 300 tonnes (10 000 tonnes of common wheat) 6 . Number of lots : one (in two parts) :  part A : 3 480 tonnes  part B : 3 820 tonnes 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, (telex 41 1 475) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour, of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14% maximum  protein content : 10,5% minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in bags (') :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags in letters at least 3 cm high : Part A  3 480 tonnes : 'HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / CARITAS / 90445 / VALPARAISO' Part B  2 940 tonnes : 'HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / CARITAS / 90443 / TALCAHUANO' Part B  460 tonnes : 'HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / CARITAS / 90442 / ANTOFAGASTA' Part B  420 tonnes : 'HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / CARITAS / 90444 / COQUIMBO' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 68/ 18 Official Journal of the European Communities 10 . 3 . 84 12 . Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 20 March 1984 16 . Shipment period : 15 April to 15 May 1984 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate  Pr0 forma invoices 10 . 3 . 84 Official Journal of the European Communities No L 68/19 BILAG lib ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIb ANNEX IIb ANNEXE IIb ALLEGATO IIb  BIJLAGE IIb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ 'Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 5 000 5 000 WestfÃ ¤lische Centralgenossenschaft EG Postfach 6149 4400 MÃ ¼nster WestfÃ ¤lische Centralgenossenschaft EG Postfach 6149 4400 MÃ ¼nster MÃ ¼nster Alberloher Weg 14 Lager Nr. 356 203 Dortmund SpeicherstraÃ e 14-20 Lager Nr. 356 202